       Case 4:18-cv-07229-YGR Document 199 Filed 05/24/21 Page 1 of 3



 1    EDWARD G. POPLAWSKI (SBN 113590)        RYAN R. SMITH (SBN 229323)
      epoplawski@wsgr.com                     rsmith@wsgr.com
 2    OLIVIA M. KIM (SBN 228382)              CHRISTOPHER D. MAYS (SBN 266510)
      okim@wsgr.com                           cmays@wsgr.com
 3
      TALIN GORDNIA (SBN 274213)              WILSON SONSINI GOODRICH &
 4    tgordnia@wsgr.com                       ROSATI
      STEPHANIE C. CHENG (SBN 319856)         Professional Corporation
 5    stephanie.cheng@wsgr.com                650 Page Mill Road
      WILSON SONSINI GOODRICH &               Palo Alto, CA 94304-1050
 6    ROSATI                                  Telephone: (650) 493-9300
      Professional Corporation                Facsimile: (650) 493-6811
 7
      633 West Fifth Street, Suite 1550
 8    Los Angeles, CA 90071
      Telephone: (323) 210-2901
 9    Facsimile: (866) 974-7329
10    Attorneys for Defendant
11    QUALYS INC.

12                          IN THE UNITED STATES DISTRICT COURT

13                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                   OAKLAND DIVISION
15
     FINJAN LLC,                               )   CASE NO.: 4:18-cv-07229-YGR
16
                                               )
17                  Plaintiff,                 ) QUALYS INC.’S RESPONSE TO
                                               ) FINJAN LLC’S ADMINISTRATIVE
18          v.                                 ) MOTION TO FILE UNDER SEAL
                                               )
19   QUALYS INC.,                              )
                                               )
20
                    Defendant.                 )
21                                             )
                                               )
22

23

24

25

26

27

28

     CASE NO. 4:18-cv-07229-YGR                  QUALYS’S RESPONSE TO FINJAN’S ADMINISTRATIVE
                                                                               MOTION TO SEAL
       Case 4:18-cv-07229-YGR Document 199 Filed 05/24/21 Page 2 of 3



 1          Plaintiff Finjan LLC’s (“Finjan”) Administrative Motion to File Under Seal (D.I. 197) seeks

 2   to seal highlighted portions of its Opposition to Qualys Inc.’s Renewed Motion to Strike Portions

 3   of Plaintiff’s Infringement Expert Reports (“Finjan’s Opposition”) as detailed in the Declaration of

 4   K. Nicole Williams (D.I. 197); the entirety of Exhibit A to the Declaration of Lawrence R. Jarvis

 5   (“Jarvis Declaration”) (Excerpts from the Rebuttal Expert Report of Dr. Avi Rubin Regarding U.S.

 6   Patent No. 8,225,408 dated January 12, 2020); the entirety of Exhibit C to the Jarvis Declaration

 7   (Excerpts from the Expert Report of Nenad Medvidovic, Ph.D. dated December 1, 2020); and the

 8   entirety of Exhibit E to the Jarvis Declaration (Excerpts from Vulnerability Spreadsheet QUALYS-

 9   RUBIN0911).

10          Qualys does not maintain a claim of confidentiality over the highlighted portions of Finjan’s

11   Opposition or over Exhibits A, C, and E to the Jarvis Declaration. More specifically, Qualys does

12   not maintain confidentiality claims over the highlighted portions of Finjan’s Opposition at 4:17-18;

13   6:1-9; 6:26-28; 7:1-4; and 8:6-8. 1. However, Qualys does maintain confidentiality claims over the

14   underlying documents that the highlighted portions were quoted from and the underlying documents

15   that Exhibits A, C, and E were excerpted from.

16          Because Qualys does not maintain a claim of confidentiality over the highlighted portions

17   of Finjan’s Opposition or Exhibits A, C, and E, Finjan’s Administrative Motion to File Under Seal

18   should be denied.

19

20

21
                                                      Respectfully submitted,
22
                                                      WILSON SONSINI GOODRICH & ROSATI
23

24     Dated: May 24, 2021                    By:     /s/ Christopher D. Mays
                                                      Christopher D. Mays
25
                                                      Counsel for
26                                                    QUALYS INC.
27

28

     CASE NO. 3:18-cv-07229-YGR                       1      QUALYS’S RESPONSE TO FINJAN’S ADMINISTRATIVE
                                                                                           MOTION TO SEAL
       Case 4:18-cv-07229-YGR Document 199 Filed 05/24/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on May 24, 2021, to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7

 8                                                /s/ Christopher D. Mays
                                                  Christopher D. Mays
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CASE NO. 3:18-cv-07229-YGR                       1                         CERTIFICATE OF SERVICE
